Citation Nr: 1425313	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for benign prostatic hypertrophy/voiding dysfunction, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1967 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2011, the Veteran testified before the undersigned, and a transcript of that hearing has been associated with the Veteran's claims file.  

This case was previously before the Board in February 2012, at which time it was remanded for further development.  


FINDING OF FACT

Benign prostatic hypertrophy/voiding dysfunction was not first manifested in active service, is not shown to be due to or the result of service, and the competent and probative evidence does not establish that it was caused or aggravated by active service or any service-connected disability, to include diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for benign prostatic hypertrophy/voiding dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated November 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran asserts that he has a benign prostatic hypertrophy/voiding dysfunction as a result of service-connected diabetes mellitus.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.   38 C.F.R. § 3.310 (2013).   Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.   38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

A September 1997 VA treatment record shows that the Veteran was being treated for obstructive urinary symptoms, including nocturnia and splayed urinary stream.  The noted diagnosis was benign prostatic hypertrophy.  An August 2000 medical treatment note shows a diagnosis of a spastic bladder, with good response to medication.  In January 2001, the Veteran reported a history of urinary symptoms since 1997.  A treatment record from November 2006 notes an enlarged prostate.  In January 2007, the Veteran reported nocturia 10 times per night, with weak stream and urgency.  A cystoscopy revealed marked impaired uroflow, complete bladder emptying, median bar hypertrophy, and moderate bladder trabeculation.  A September 2007 clinical note recorded a 12 to 15 year history of lower urinary tract symptoms.  Following an evaluation, the clinician reported an impression of median bar high bladder neck (primary bladder neck obstruction), and an overactive bladder, ruling out hyperreflexic neuropathic bladder.  A February 2008 renal ultrasound revealed no abnormalities.  An April 2008 treatment note showed treatment for benign prostatic hypertrophy with complaints of nocturia, split stream, and dribbling.  

In April 2010, another clinician noted suspected overactive neuropathic bladder and referred the Veteran for an ultrasound.  Another cystoscopy (an ultrasound) in October 2010 revealed mild trilobar prostatomegaly without significant-appearing prostatic obstruction, high bladder neck, mild bladder trabeculation, 60 to 70 milliliters of postvoid bladder residual, and impaired uroflowmetry, ruling out neuropathic bladder.  Medical treatment notes from May 2011 again ruled out diabetes-related neuropathic bladder.  Treatment notes from February 2012 showed that the Veteran still experienced problems with urination, but was quite pleased with his voiding function and experienced a forceful stream and occasional urgency.  The clinician's impression was lower urinary tract symptoms, mild prostatomegaly, rule out neuropathic bladder (diabetes mellitus), and satisfactory results with medical therapy.  The Veteran was told to return for a follow-up in a year.

At a February 2012 VA examination, the examiner opined that the benign prostatic hypertrophy/voiding dysfunction was less likely than not incurred in or caused by service-connected diabetes mellitus, as there was no medical evidence that the benign prostatic hypertrophy/voiding dysfunction was connected to type 2 diabetes.  The examiner opined that the Veteran's symptoms were secondary to prostate problems.  The examiner also noted that the Veteran did not have neuropathic bladder dysfunction, which occurs 10 or more years after the onset of diabetes mellitus due to autonomic and peripheral neuropathy, and that the Veteran's symptoms preceded the diagnosis of diabetes.  The examiner also stated that the Veteran's erectile dysfunction was related to his diabetes mellitus and hypotestosteronemia diagnosed in 2007, and not to benign prostatic hypertrophy.  In an October 2012 addendum, the examiner reiterated that the Veteran did not have an independent diagnosis of neurogenic bladder.  His symptoms were secondary to prostate problems.  The examiner opined that the etiology of the symptoms was benign prostatic hypertrophy.

The Board acknowledges that the Veteran is competent to report that he first experienced a benign prostatic hypertrophy/voiding dysfunction in 1997, and that he has continued to experience symptoms of a benign prostatic hypertrophy/voiding dysfunction since that time.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes that the Veteran is competent to report when he first experienced symptoms of a benign prostatic hypertrophy/voiding dysfunction, and that they have continued since that time, because that is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran to be credible in that assertion.

However, although the Veteran contends that his benign prostatic hypertrophy/voiding dysfunction is related to his service-connected diabetes mellitus, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed benign prostatic hypertrophy/voiding dysfunction because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's statements regarding his benign prostatic hypertrophy/voiding dysfunction being related to his service-connected diabetes mellitus are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995). 

The Board recognizes that it must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C. § 1154(a) (West 2002 & Supp. 2013).  Also, the Board cannot ignore or disregard the medical conclusions of a VA physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Veteran's statements regarding the etiology of his benign prostatic hypertrophy/voiding dysfunction are found to be less persuasive than the medical opinions regarding the etiology of the Veteran's benign prostatic hypertrophy/voiding dysfunction, which attributes the benign prostatic hypertrophy/voiding dysfunction to factors unrelated to the service-connected diabetes mellitus.  The examiners who provided the opinions has medical training which makes the opinions competent evidence.  Also, the examiner's opinion is more persuasive because of that medical training and experience, and because of the rationale offered, based upon research in medical literature.

The Board finds it significant that neither the Veteran nor his representative have presented or identified any contrary medical opinion that supports the claim for service connection for a benign prostatic hypertrophy/voiding dysfunction.  The Board finds that the February 2012 VA examiner's opinion is the most probative opinion of record and establishes that the Veteran's benign prostatic hypertrophy/voiding dysfunction is not etiologically related to, or the result of, any injury during active service, or service-connected diabetes mellitus.  The benign prostatic hypertrophy/voiding dysfunction was attributed to nonservice-related factors, the veteran's prostate condition.  No nexus between the Veteran's benign prostatic hypertrophy/voiding dysfunction and service-connected diabetes mellitus has been established by competent evidence or continuity of symptomatology.  Furthermore, the evidence does not show that any benign prostatic hypertrophy/voiding dysfunction manifested as a neurologic condition to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for benign prostatic hypertrophy/voiding dysfunction, to include as secondary to service-connected diabetes mellitus,38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). is not warranted.  


ORDER

Entitlement to service connection for benign prostatic hypertrophy/voiding dysfunction, to include as secondary to service-connected diabetes mellitus, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


